                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RONNIE L. FAMOUS,

                       Petitioner,

       v.                                                      Case No. 10-C-707

SUSAN NOVAK,

                       Respondent.


    DECISION AND ORDER GRANTING RESPONDENT’S MOTION TO DISMISS


       Petitioner Ronnie L. Famous, who is currently incarcerated at Columbia Correctional

Institution, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, asserting that

his state court conviction and sentence were imposed in violation of the Constitution. In 1998,

Petitioner was convicted in Racine County Circuit Court of four counts of first-degree sexual assault

of a child and one count of exposing a child to harmful material. He was sentenced to 168 years of

confinement. On August 17, 2010, Petitioner filed his petition for federal relief under 28 U.S.C.

§ 2254. The case was originally assigned to Judge Clevert, who granted Petitioner’s motion to stay

the case on January 31, 2011, so he could exhaust his state court remedies. Upon Judge Clevert’s

retirement, the case was reassigned on December 19, 2018. On February 15, 2019, the court lifted

the stay, screened the petition and ordered a response. On April 15, 2019, Respondent filed a

motion to dismiss the petition as untimely. For the reasons that follow, Respondent’s motion to

dismiss will be granted and the case will be dismissed.
                                           BACKGROUND

        The sexual assault charges against Petitioner were based upon the allegations of V.B., who

was ten years old at the time of the incident and eleven years old at the time of Petitioner’s trial.

The victim testified that, in May 1998, she and her family were at a house in which Petitioner and

others resided. She stated that when she went in Petitioner’s bedroom to try to calm her baby sister,

Petitioner entered the room with a television and VCR, barricaded the door with a dresser, showed

her a sexually explicit video, and sexually assaulted her. When the victim’s younger brothers

banged on the bedroom door, Petitioner removed the barricade and the victim went downstairs.

                                              ANALYSIS

        Respondent has filed a motion to dismiss the petition as untimely. As an initial matter,

Petitioner asserts that Respondent has waived the statute of limitations defense by not raising it

when the petition and motion for stay and abeyance were originally filed in 2010. But a respondent

to a habeas petition is not required to respond to the petition until after the court screens the petition

and orders a response. See Rule 4, Rules Governing § 2254 Cases (“If it plainly appears from the

face of the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the petitioner. If the petition

is not dismissed, the judge must order the respondent to file an answer, motion, or other response

within a fixed time . . . .”). In this case, the court screened the petition on February 15, 2019, and

directed Respondent to either file an appropriate motion seeking dismissal or answer the petition

within 60 days. Respondent subsequently filed the instant motion to dismiss on April 15, 2019.

In short, the court finds that Respondent has not waived the statute of limitations defense and will

consider the merits of the motion.


                                                     2
        The Antiterrorism and Effective Death Penalty Act (AEDPA) establishes a one-year statute

of limitations for filing a habeas petition in federal court. A state prisoner seeking federal relief

under 28 U.S.C. § 2254 must generally file his petition within one year of “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for seeking

such review.” 28 U.S.C. § 2244(d)(1)(A).

        Petitioner was convicted of the charges following a November 1998 jury trial, and he

subsequently pursued a direct appeal of his conviction. The Wisconsin Court of Appeals affirmed

his convictions in 2001, and the Wisconsin Supreme Court denied Petitioner’s petition for review

on November 27, 2001. Because Petitioner did not file a certiorari petition in the United States

Supreme Court, the one-year statute of limitations period began running on February 25, 2002. As

a result, Petitioner had one year, until February 25, 2003, to file a federal habeas petition

challenging his conviction and confinement. Petitioner did not file his federal habeas petition until

August 17, 2010, well after the one-year limitation period had run. Therefore, Petitioner’s federal

habeas petition is untimely.

        Petitioner asserts that his petition is not time-barred for three reasons: (1) Petitioner is

actually innocent; (2) the institutional law library does not maintain a copy of the AEDPA statutes

and he was unaware of the time limitations; and (3) a combination of ineffective assistance of

appellate counsel, Petitioner’s mental health issues, and prison conditions warrants equitable tolling.

The court will address each argument in turn.

A. Actual Innocence

        Petitioner asserts that he can avoid his procedural default because he is actually innocent.

He has provided affidavits created in 2013 from his “alibi” witnesses—Lynette Famous, Petitioner’s


                                                   3
niece, and Rosie Kelly, an individual that resided in the same house as Petitioner. Lynette Famous

and Kelly assert that they would have testified at trial that Petitioner could not have barricaded V.B.

into his bedroom with the television because Kelly, V.B., and V.B.’s siblings were watching the

television in the living room, but Petitioner’s trial counsel did not want them to testify. Petitioner

also discusses the October 2005 affidavit from Charles Famous, his father, and the November 2001

affidavit of Candice Streeter, who both allege that the victim told them in 1999 that Famous “did

not do anything to her.” Dkt. No. 53-1 at 2.

        “The actual innocence gateway is narrow.” Gladney v. Pollard, 799 F.3d 889, 895 (7th Cir.

2015). A petitioner’s procedural default can be excused only if he presents new and reliable

“evidence of innocence so strong that a court cannot have confidence in the outcome of the trial

unless the court is also satisfied that the trial was free from nonharmless constitutional error.”

Schlup v. Delo, 513 U.S. 298, 316 (1995). Petitioner must show that “in light of new evidence, it

is more likely than not that no reasonable juror would have found petitioner guilty beyond a

reasonable doubt.” House v. Bell, 547 U.S. 518, 537 (2006) (quoting Schlup, 513 U.S. at 327).

“[B]ecause an actual-innocence claim involves evidence the trial jury did not have before it,” the

habeas court must assess “how reasonable jurors would react to the overall, newly supplemented

record.” Jones v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016) (internal quotation marks omitted).

        Petitioner’s affiants do not have the credibility necessary to open the actual innocence

gateway. See McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (directing courts to consider “the

timing of the submission and the likely credibility of [a petitioner’s] affiants” in assessing the

reliability of actual innocence evidence). In evaluating reliability, the identity of the affiant and his

or her relationship to the petitioner matters. Indeed, the testimony of new witnesses who had “no


                                                   4
evident motive to lie” stands in stark contrast to testimony “from inmates, suspects, or friends or

relations of the accused.” House, 547 U.S. at 552; see also Hayes v. Battaglia, 403 F.3d 935, 938

(7th Cir. 2005) (describing reliable evidence for the purpose of the actual innocence exception as

the testimony of “some non-relative” who could provide a corroborated alibi); Jackson v. Ramos,

No. 08 CV 7413, 2010 WL 4363204, at *12 (N.D. Ill. Oct. 27, 2010) (“The affidavits of two co-

defendants and family members are not the type of ‘trustworthy eyewitness accounts’ envisioned

by Schlup . . . .”). Rather than being reliable and disinterested witnesses, the affiants are Petitioner’s

family members, house mate, and friend who have a motivation to lie.

        The district court may also “consider how the timing of the submission . . . bear[s] on the

probable reliability of that evidence.” House, 547 U.S. at 538; McQuiggin, 569 U.S. at 399 (noting

that “unexplained delay in presenting new evidence bears on the determination whether the

petitioner has made the requisite showing”). In this case, both affidavits of the alibi witnesses were

obtained fifteen years after the 1998 trial, and the affidavits of Petitioner’s father and Candice

Streeter were obtained two years after the victim allegedly told them that Petitioner did not rape her.

Petitioner has not explained the lateness of obtaining these affidavits. In short, Petitioner has not

met the high hurdle that he must in order to establish actual innocence. Therefore, the court cannot

excuse the untimeliness of the petition on this basis.

        The state court postconviction proceedings offer further reasons for concluding Petitioner’s

showing falls short. According to the Wisconsin Court of Appeals’ decision affirming the circuit

court’s order denying Petitioner’s motion for postconviction relief based on ineffective assistance

of postconviction counsel, Petitioner failed to establish that he ever told his attorney of his “alibi

witnesses.” Postconviction counsel testified that he filed a postconviction motion that resulted in


                                                    5
resentencing, and then filed a direct appeal. Postconviction counsel stated that before filing the

motion, he discussed the case with Petitioner and retained an investigator. He recounted several

issues he discussed with Petitioner but testified he did not recall Petitioner telling him that his trial

attorney had engaged in retaliatory conduct, told the fact witnesses that their testimony would only

harm Petitioner, or told him that the fact witnesses refused to testify. Had Petitioner told him any

of these things, postconviction counsel testified he would have investigated further. State v.

Famous, No. 2016AP1175, 2018 WI App 62, ¶ 8, 384 Wis. 2d 270, 921 N.W.2d 17. Given this

history, there is no reason to excuse Petitioner’s procedural default on the ground of actual

innocence.

B. Equitable Tolling

        Petitioner argues that he is entitled to equitable tolling because his appellate counsel, prison

officials, the state courts, and his mental illness prevented him from timely filing his petition.

Equitable tolling is an “extraordinary remedy that is ‘rarely granted.’” Carpenter v. Douma, 840

F.3d 867, 870 (7th Cir. 2016) (quoting Obriecht v. Foster, 727 F.3d 744, 748 (7th Cir. 2013)). “A

petitioner ‘is entitled to equitable tolling only if he shows (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way and prevented timely

filing.’” Socha v. Boughton, 763 F.3d 674, 683 (7th Cir. 2014) (quoting Holland v. Florida, 560

U.S. 631, 649 (2010)). The petitioner has the burden to establish both elements, and if the petitioner

fails to do so, “equitable tolling will not be applied.” Carpenter, 840 F.3d at 870 (citations

omitted).

        Petitioner asserts that the limitations period should be tolled because the prison law library

failed to provide him with a copy of the AEDPA statute and he lacked knowledge of the limitations


                                                   6
period as a result. He requests that he be allowed to complete discovery to fully develop the factual

record that would demonstrate that the law library did not give him a copy of the AEDPA statute

during his appeal process. A petitioner’s ignorance or misunderstanding of the law does not rise

to the level of extraordinary circumstances necessary for equitable tolling. See Carpenter, 840 F.3d

at 872 (holding that “lack of legal training” is not an extraordinary circumstance); see also Arrieta

v. Battaglia, 461 F.3d 861, 867 (7th Cir. 2006) (“Mistakes of law or ignorance of proper legal

procedures are not extraordinary circumstances warranting invocation of the doctrine of equitable

tolling.” (citation omitted)). Accordingly, this does not warrant applying the doctrine of equitable

tolling to his case, and Petitioner’s request to conduct discovery is denied.

        Petitioner argues that his appellate counsel, Attorney Mark Rosen, prevented him from

preparing and filing a timely habeas petition. The Wisconsin Supreme Court denied Petitioner’s

petition for review on November 27, 2001. Although Petitioner claimed he made many attempts

to obtain his legal file from Rosen, Petitioner did not receive his case file until June 28, 2005.

Petitioner argues he was unable to file a habeas petition until he received the case file. Even if the

ADEPA deadline should have been tolled until Petitioner received his case file, Petitioner did not

file the petition until August 17, 2010, over five years later. In short, Petitioner has not established

that he diligently pursued his legal rights once he received his case file. Accordingly, any delay in

receiving the file does not warrant equitable tolling.

        Petitioner further asserts that the doctrine of equitable tolling applies because his history of

mental illness prevented him from filing a timely petition. He claims he suffers from several severe

disorders, including delusional disorder, paranoid personality disorder, and depressive disorder, that

cause Petitioner to lose touch with reality. Dkt. No. 53 at 21. The medical records submitted by


                                                   7
Petitioner do not support his claim of mental illness sufficient to invoke the doctrine of equitable

tolling. Although a November 14, 2013 referral for on-site health services notes that Petitioner has

a “long [history] of psychotic symptoms and delusional beliefs,” Dkt. No. 64-1 at 17, a July 21,

2009 psychological services clinical contact note stated that Petitioner’s thought processes were

“well-organized and did not show signs of loose associations, neologisms, or derailment that would

be characteristic of thought disorder/psychosis,” that Petitioner’s “functioning is not noticeably

impaired,” and that Petitioner “himself does not believe he has any type of mental health issue.”

Dkt. No. 53-1 at 26–27. None of the medical records submitted suggest that Petitioner was

incapable of filing and preparing a habeas petition from 2002 through 2010. Stated differently,

there is no evidence that Petitioner was incapable of acting upon his legal rights during the

limitations period.

       Petitioner also argues that his inability to obtain his legal papers from his jailhouse lawyer

when that inmate was transferred to another institution warrants equitable tolling. Petitioner

contends that he sent his legal materials to the inmate in July 2005 and did not receive them until

April 2007. It is well established that an inmate’s decision to enlist the help of a jailhouse lawyer

does not warrant equitable tolling because inmates do not have a constitutional right to the

assistance of counsel in habeas corpus proceedings. See Socha, 763 F.3d at 685; see also Sturdivant

v. Butler, No. 15-cv-9405, 2016 WL 7324566, at *3 (N.D. Ill. Dec. 16, 2016) (“[E]quitable tolling

is not warranted where a petitioner entrusts his legal papers to another inmate and, through a

housing transfer, loses access to them.”); United States v. Cicero, 214 F.3d 199, 205 (D.C. Cir.

2000) (“[The petitioner] entrusted [the jailhouse lawyer] with his legal documents at his peril.”);

Paige v. United States, 171 F.3d 559, 561 (8th Cir. 1999) (noting that equitable tolling is not


                                                 8
available to prisoner whose petition, prepared by an inmate in a different institution, was delayed

in the mail). As a result, he is not entitled to equitable tolling for his delay in obtaining his legal

material from his jailhouse lawyer. Petitioner has therefore failed to demonstrate that he is entitled

to equitable tolling.

                                           CONCLUSION

           Petitioner allowed the one-year statute of limitations period for federal habeas review to

lapse. The circumstances of this case do not allow him to take advantage of statutory or equitable

tolling.     Accordingly, Petitioner’s habeas petition is time-barred and must be dismissed.

Respondent’s motion to dismiss (Dkt. No. 49) is therefore GRANTED. Petitioner’s motion for

verification of mental health records (Dkt. No. 54) is GRANTED. Petitioner’s motions to dismiss

Respondent’s motion to dismiss and to decide Respondent’s motion to dismiss without the benefit

of Respondent’s reply brief (Dkt. Nos. 60, 61) are DENIED.

           Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court must consider

whether to issue a certificate of appealability. A court may issue a certificate of appealability only

if the applicant makes a substantial showing of the denial of a constitutional right. See 28 U.S.C.

§ 2253(c)(2). The standard for making a “substantial showing” is whether “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). The court

concludes that its decision is neither incorrect nor debatable among jurists of reason. Accordingly,

a certificate of appealability will be denied.




                                                   9
       The Clerk is directed to enter judgment denying the petition as untimely and dismissing the

action. A dissatisfied party may appeal this court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this court a notice of appeal within 30 days of the entry of judgment. See Fed.

R. App. P. 3, 4. In the event Petitioner decides to appeal, he should also request that the court of

appeals issue a certificate of appealability. Fed. R. App. P. 22(b).

       SO ORDERED this 10th day of October, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                 10
